Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/20/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/20/2021.  In particular, claim 10 has been amended to limit component (B) to specific compounds.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Objections
Claim 10 is objected to because the last monomer of the alternative group in component (B) should have “or” or “and” inserted before it to complete the alternative expression.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 which allows for any monomer having one hydroxyl group and one methacryl group in a molecule extends the scope of claim 10 which limits component (B) to specific monomers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP 2007-262243, machine translation from IDS dated 10/9/20) in view of Fujita (WO 2015/093136, machine translation from IDS dated 6/25/21).
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Because Okubo discloses a diluent such as 2-hydroxyethyl (meth)acrylate and 2-hydroxypropyl (meth)acrylate which read on claimed component (B), it would have been obvious to one of ordinary skill in the art to utilize claimed component (B) as an alternative to exemplified diluents.
	Okubo fails to disclose that the silver powder is treated with stearic acid.  
Fujita discloses resin paste composition comprising silver powder (abstract) and teaches that treating the silver paste with stearic provides viscosity stabilization and suppression of separation of resin and filler (page 8, first full paragraph).
Given that both Okubo and Fujita are drawn to conductive pastes comprising silver powder and further given that Fujita discloses that treating stearic acid provides for viscosity stabilization and 
With respect to claim 11, Okubo does not require the addition any oligomer component other than the compound having a radically polymerizable functional group.
With respect to claims 13 and 17, Okubo does not require the addition of rubber, elastomer, or thermoplastic resin or other electroconductive particles.
With respect to claim 16, Okubo discloses the amount of peroxide is 0.001-2 wt % of the composition which overlaps with claimed range.  Based on exemplified amount of oligomer and monomer of 15.45 wt %, the amount of peroxide is 0.006-12.94 wt %.
With respect to claim 18, Okubo includes the silver powder in an amount of 70-95 wt % of the resin composition (paragraph 0015).

Double Patenting
Claims 10, 11, 13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 10,266,729 in view of Okubo (JP 2007-262243, machine translation from IDS dated 10/9/20). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
 US ‘729 claims an isotropic thermocurable electroconductive adhesive comprising a urethane modified oligomer having a (meth)acrylic group, a monomer having one (meth)acrylic group in the molecule, an organic peroxide of claimed structure, and  100-1000 parts by mass electroconductive particles coated with stearic acid per 100 parts by mass of monomer and oligomer.
US ‘729 does not claim the specific component (B) like presently claimed or that it is present in a ratio of 80:20 to 20:80 of (A)/(B), however, it does claim that the monomer has a (meth)acrylic group.
Okubo discloses a paste (i.e., adhesive) for materials for adhesion of heat dissipating members comprising a compound having a radically polymerizable functional group, an initiator such 
Given that Okubo discloses suitable diluent monomers in an adhesive composition comprising a urethane modified oligomer and (meth)acrylic monomer having hydroxyl group, it would have been obvious to one of ordinary skill in the art to utilize one of the diluents taught by Okuo, including those within the scope of the instant claims, as the component (B) of US ‘729 and within amount ratios like claimed.

Claims 10, 11, 13, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 16/306,670 (published as US 2019/0177579) in view of Okubo (JP 2007-262243, machine translation from IDS dated 10/9/20). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘670 claims a resin composition comprising a urethane modified oligomer (meth)acrylate oligomer, a (meth)acrylate monomer, an organic peroxide having structure like claimed, and electroconductive particles selected from silver powder that is surface treated with stearic acid, wherein the silver powder is present in an amount of 50-1000 parts by mass relative to 100 parts by mass of the oligomer and monomer.
US appl ‘670 does not claim the specific component (B) like presently claimed or that it is present in a ratio of 80:20 to 20:80 of (A)/(B), however, it does claim that the monomer has a (meth)acrylic group and substituted with a hydroxyl group.
Okubo discloses a paste (i.e., adhesive) for materials for adhesion of heat dissipating members comprising a compound having a radically polymerizable functional group, an initiator such peroxydicarbonates including di-2-ethylhexyl peroxydicarbonate (paragraph 0014), and a silver powder (i.e., electroconductive particle) (abstract).  The exemplified compound having a radically polymerizable functional group includes a urethane dimethacrylate compound oligomer (paragraph 0023) like claimed by US appl ‘409.  Diluents can also be present and include monomers having one (meth)acryl group and also a hydroxyl group such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, and glycerin mono (meth)acrylate (glycerol methacrylate) (paragraph 0019).  The exemplified amount of diluent is 75:25 (A/B) (Table 1).
Given that Okubo discloses suitable diluent monomers in an adhesive composition comprising a urethane modified oligomer and (meth)acrylic monomer having hydroxyl group, it would have been obvious to one of ordinary skill in the art to utilize one of the diluents taught by Okuo, including those within the scope of the instant claims, as the component (B) of US appl ‘670 and within amount ratios like claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 11, 13-15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/328,409 (published as 2019/0194443) in view of Okubo (JP 2007-262243, machine translation from IDS dated 10/9/20). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
	US appl ‘409 claims a resin composition comprising a urethane modified oligomer having a (meth)acrylic groups as component (A), a monomer having a (meth)acrylic group and hydroxyl and/or carboxylic acid group in the molecule as component (B), an organic peroxide having structure like claimed as component (C), and electroconductive particles selected from silver powder or silver-plated 
US appl ‘409 does not claim the specific component (B) like presently claimed, however, it does claimed that the monomer has a (meth)acrylic group and a hydroxyl and/or carboxylic groups.
Okubo discloses a paste (i.e., adhesive) for materials for adhesion of heat dissipating members comprising a compound having a radically polymerizable functional group, an initiator such peroxydicarbonates including di-2-ethylhexyl peroxydicarbonate (paragraph 0014), and a silver powder (i.e., electroconductive particle) (abstract).  The exemplified compound having a radically polymerizable functional group includes a urethane dimethacrylate compound oligomer (paragraph 0023) like claimed by US appl ‘409.  Diluents can also be present and include monomers having one (meth)acryl group and also a hydroxyl group such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, and glycerin mono (meth)acrylate (glycerol methacrylate) (paragraph 0019).  
Given that Okubo discloses suitable diluent monomers in an adhesive composition comprising a urethane modified oligomer and (meth)acrylic monomer having hydroxyl group, it would have been obvious to one of ordinary skill in the art to utilize one of the diluents taught by Okuo, including those within the scope of the instant claims, as the component (B) of US appl ‘409.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (i) that Okubo fails to disclose claimed component (B) used in a ratio of 20:80 to 80:20 to component (A) and (ii) that the examples of the instant specification show that the .
With respect to argument (i), Okubo discloses that diluents can also be present and include monomers having one (meth)acryl group and also a hydroxyl group such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, and glycerin mono (meth)acrylate (glycerol methacrylate) (paragraph 0019).  In Example 1 of Okubo, 11.59 wt % oligomer A1 is mixed with 3.86 wt % monoacrylate diluents (1,4-cyclohexanedimethanol monoacrylate and methacryloloxyethyl succinic acid) (Table 1, paragraph 0023), which provides for claimed ratio A to B of 75:25.  While the example includes diluents other than those listed as component (B) in claim 10, case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Because Okubo discloses a diluent such as 2-hydroxyethyl (meth)acrylate and 2-hydroxypropyl (meth)acrylate which read on claimed component (B), it would have been obvious to one of ordinary skill in the art to utilize claimed component (B) as an alternative to exemplified diluents.
With respect to argument (ii), first, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., storage stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Second, the data is insufficient to establish criticality for the claimed data because the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the data shows only criticality for isobornyl methacrylate or 2-hydroxypropyl methacrylate when used in a ratio of (A) to (B) of 40:60 which is not representative of the claimed component (B) or claimed ratio of 20:80 to 80:20.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn